UNITEI) STATES I)ISTRICT CoURT m f%§t.ho»'sz~¢z& sankrup¢¢

FOR THE DISTRICT OF COLUMBIA 9 D'Sfrictof Columb‘ya
MICHAEL BELL, )
)
Plaintiff, )
)

v. ) Civil Action No. /¢?`/740
) l\
MARY FLEMMING, et al., ) 
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff’s application to proceed
in forma pauperis and pro se complaint. The application will be granted, and the complaint will
be dismissed.

The plaintiff, a former employee of the Washington Metropolitan Area Transit Authority,
alleges that the defendants have mishandled his claim for worker’s compensation benefits arising
from an injury he sustained in January 1979. He demands $SO0,00Q and full retirement benefits

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). This complaint neither states a
federal claim nor establishes diversity of citizenship of the parties. Accordingly, the Court will
dismiss this action for lack of subject matter jurisdiction. An Order consistent with this

Memorandum Opinion is issued separately.

/Unitp!d States District Iidge